Title: List of Interim Appointments from the State Department, with Jefferson’s Queries, 11 November 1803
From: Department, the State
To: Jefferson, Thomas


          
            
              on or before 11 Nov. 1803
            
          
          
          Appointments by the President during the recess of the Senate.
          
            
              1803.
              
            
            
              15
              March 4.
              Hore Browse Trist,
              of the Missipi territory Collector for the District of Mississippi. vice    Carmichael removd.
            
            
              
              9 
              Same,
              Inspector of the Revenue for the post of Fort Adams, in the Mississippi District.
            
            
              14
              
              Joseph Turner,
              of Georgia Inspector of the Revenue for the post of Brunswick, in Georgia. v. Claud Thompson become incapable
            
            
              
              
              Same—
              Collector of the Customs for the District of Brunswick.
            
            
              1
              
              Henry Warren—
              of Mass. Inspector of the Revenue for the port of Plymouth, in Massachusetts. v. Wm. Watson removd.
            
            
              
              
              Same—
              Collector of the Customs for the District of Plymouth.
            
            
              12
              15.
              Thomas Dudley—
              of N. Carola, now Surveyor of Swansboro’ to be Inspector of the Revenue for the same port of Swansborough, in North Carolina. v. Alexr Carmalt dead.
            
            
              2
              April 20.
              Isaac Ilsley—
              of Mass. Collector for the District of Portland and Falmouth, in Massachusetts instead of Daniel Ilsley jr. which was a misnomer
            
            
              
                10
              
              May 10.
              Jeremiah Bennet junr—
              of N.J. Collector for the District of Bridge Town, in New Jersey. v. Eli Elmer removd. for delinquency
            
            
              
              
              Same—
              Inspector of the Revenue for the several ports within the District of Bridge Town.
            
            
              
                7
              
              
              Samuel Osgood—
              of N.Y. Naval Officer for the District of New York, in the State of New York. v. Richd Rogers removd.
            
            
            
              
                3
              
              
              Samuel Ward—
              of Mass. Naval Officer for the District of Salem and Beverly, in Massachusetts. v. Joseph Story declined.
            
            
              
                13
              
              June 16.
              Brian Hellen—
              of N.C. Collector for the District of Beaufort, in North Carolina. a new district
            
            
              
              
              Same—
              Inspector of the Revenue for the port of Beaufort.
            
            
              
                4
              
              
              Thomas Durfee—
              of R.I. Inspector of the Revenue for the port of Tiverton, in Rhode Island. new.
            
            
              
                11
              
              
              Charles Gibson—
              of Maryld Inspector of the Revenue for the port of Easton, in Maryland. new.
            
            
              
              16. June 1803.
              
            
            
              
              
              Charles Gibson—
              Surveyor of the port of Easton, in Maryland.
            
            
              
                5
              
              
              Thomas Durfee—
              Surveyor for the port of Tiverton, in Rhode Island.
            
            
              
                8
              
              Augt 24.
              Callender Irvine—
              of N.Y. Inspector of the Revenue for the port of Buffaloe Creek. new
            
            
              
              
              Same—
              Surveyor of the port of Buffaloe Creek.
            
            
              
                9
              
              
              Robert Lee—
              of N.Y. Collector for the District of Niagara. new?
            
            
              
              
              Same—
              Inspector of the Revenue for the port of Niagara.
            
            
              
                6
              
              Sep: 16.
              Abraham Bishop—
              of Conn. Collector for the District of New Haven, in Connecticut. v. Saml. Bishop dead.
            
            
              
              
            
            
              
              A
              James Monroe
                
              
            
            
              
              e.
              Edward Turner,
              of the Mississippi Territory   Register of the Land office within the same, for the Lands lying west of Pearl River, in the County of Adams.
   *A similar Commission was issued blank for the County of Washington, and since, we have not been informed, with whose name it was filled.

            
            
              
              d.
              Isaac Briggs,
              of Maryland, Surveyor of the Lands of the US. South of the State of Tennessee,
            
            
            
              
              f.
              Charles Jones Jenkins
              of South Carolina—a Commissioner of the US. under the act of Congress of the 9th July 1798 providing for the valuation of Lands & dwelling houses & the enumeration of slaves—for the 5th. Division of said State v. Saml Hay resd.
            
            
              
              
              James Wilkinson, 
              Benjamin Hawkins and Robert Anderson—Commissioners for the purposes of treating with the Creek nation of Indians for a cession of their lands.
            
            
              
              a.
              Thomas Rodney
              of Delaware. a Judge of the Mississippi Territory.
            
            
              
              g
              Tench Coxe
              of Pennsa. Purveyor of Public Supplies of the US. v. Israel Wheelen resd.
            
            
              
              b
              Nathan Sanford
              of N.Y. Attorney of the US for the District of New York—v. Edwd. Livingston
            
            
              
              c
              Jared Mansfield 
              of Connecticut Surveyor General of the lands of the US. N.W. of the Ohio v. Rufus Putnam removd for incompet.
            
          
            
              Consuls
            
            
              
              E
              John Leonard— 
              of New Jersey Vice Consul of the US for the Port of Barcelona v. Wm. Willis resigned
            
            
              
              F
              Isaac Cox Barnet 
              N.J. Commercial Agent for the port of Havre de Grace in France v. Peter Dobell resd.
            
            
              
              G
              Levitt Harris of Pennsa. 
              Consul for St. Petersburg in Russia
            
            
              
              C
              James L. Cathcart
              Consul of the US for the City and Kingdom of Tunis v. Wm. Eaton resd.
            
            
              
              D
              John M Goetschius of N.York—
               Consul for the port of Genoa v. Fred. H. Walloston superseded.
            
            
              
              B
              Tobias Lear of Virginia—
              Consul Genl. for the City and Kingdom of Algiers; also a Commissioner to treat of peace with the Bashaw of Tripoli. v. James Leander Cathcart translated to Tunis.
            
          
          
          Queries by TJ:
          
            
              1803.
              Supplement. 
              
            
            
              Mar. 1.
              Zachariah Stevens Survr. &Inspectr. Gloster Mass.
              }
              these were nominated to the Senate Feb. 2. and commissions were signed Mar. 1. qu. whether they had been approved by the Senate?
            
            
              
              Wm Patterson N.Y. Coml.Agt. Nantz
            
            
              
              John Martin Baker N.Y. Consul Minorca
            
            
              
              Isaac Ilsley jr. Collector of Portland. in the nominaton to the Senate he was, by misinformation called Danl. Ilsley jr. by what name was he approved by Senate?
            
            
              
              ___________
              
              
            
            
              
              Mr. Wagner’s list has enabled me to supply some omissions in my own, & particularly the blanks filled up in my absence: but if my list is not erroneous, the following are omitted in his: & if so I must ask the precise designation of their office, mine being entered shortly. 
            
            
              Apr. 18.
              James Monroe. M. P. to London.
            
            
              May 4.
              Commercial Agent at Antwerp v. Barnet. with whose name is the blank filled?
            
          
        